Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s invention discloses a guide module composed of a reposition guide (40) that directly contacts the bone which has an osteotomy site, and either a compression guide unit (100) or a fixing guide unit (200) (Fig. 5 and 9).  The units are meant to be used with four pins each of which pass through the reposition guide unit and the compression unit however, only two pin pass through the fixing guide unit when it is used (Fig. 5 and 9). Both the compression guide unit and the fixing guide unit are not in contact with the bone and are instead spaced apart from the reposition unit (Fig. 5 and 9).The reposition guide unit (40) comprises four holes (41a,41b,42a,42b, Fig. 8 and 11) each comprising a central reposition hole axis (Fig. 8), while the compression guide unit also comprises four holes (111,112,121,122, Fig. 6) each having a central compression hole axis (Fig. 8), and the fixing guide unit (200) has two holes (211,212) each having a central fixing hole axis (Fig. 11).  The central compression hole axes (Fig. 8) and the central fixing hole axes (Fig. 11) are spaced a distance (d) from the central repositioning hole axes as shown in Fig. 8 and 11.  This allows for the pins (21a,21b,22a,22b) that pass therethrough the guide units to be positioned at oblique angles thereby providing compression of the bone along the osteotomy site (Fig. 5 and 9).
The closest prior art of record appears to be: Peterson et al (US Patent Pub.20170333102A1).  Peterson discloses a reposition guide unit (8819) having several openings with a central reposition hole axis therethrough which sits directly against a bone, and a second guide unit (8825) which also comprises several openings each with a central axis therethrough which is spaced apart from the reposition guide unit (8819)(Fig. 88).  Peterson also discloses a series of pins (8806,8804,8806) which are meant to pass through both guide units (Fig. 88).  However, Peterson discloses wherein the axes passing through the openings of both units coincide, and does not recite wherein the units can be placed in such a manner wherein the axes of the openings of the units would be spaced a predetermined distance apart. Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775